COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



 DANIEL LEE SPINKS,                               §           No. 08-19-00172-CR

                   Appellant,                     §              Appeal from the

 v.                                               §            39th District Court

 THE STATE OF TEXAS,                              §         of Haskell County, Texas

                   Appellee.                                       (TC# 6964)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.